Citation Nr: 0605888	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-35 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to service connection for 
lung cancer, for purposes of accrued benefits.

2.  Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to service connection for a 
metastatic right cerebellum tumor associated with lung 
cancer, for purposes of accrued benefits.

3.  Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to special monthly 
compensation based on housebound criteria under 38 U.S.C.A. § 
1114, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1969.  He died on April [redacted], 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in 
April 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, in which service 
connection for lung cancer, and for a metastatic right 
cerebellum tumor associated with lung cancer, were 
established, for accrued benefits purposes, from January 1, 
2002.  In addition, entitlement to special monthly 
compensation based on housebound criteria under 38 U.S.C.A. § 
1114, for purposes of accrued benefits, was granted effective 
from January 1, 2002.

Pursuant to her request, the appellant was afforded a hearing 
before the Board in Washington, DC, in January 2005.  At that 
time, additional documentary evidence was received into the 
record, with a waiver signed by the appellant with respect to 
the RO's initial review of such evidence.  As well, the 
record was left open for a period of time to permit the 
appellant to obtain and submit other evidence.  Received by 
the Board in February 2005 was correspondence from the 
appellant's agent, indicating that the evidence sought by the 
appellant could not be obtained and it was requested that the 
Board continue with the appellant's claim as presented.

Testimony was received at the January 2005 hearing with 
respect to the appellant's entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of the veteran, for purposes of accrued benefits.  That issue 
was denied in an April 2003 rating decision.  To the extent 
that the appellant's testimony represents a claim to reopen, 
that matter is referred to the RO for initial development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death certificate indicates that he died in 
April 2002 at the age of 56. The cause of his death was 
listed as metastatic lung cancer.  Service connection for the 
cause of his death, based on the presumption of service 
connection due to inservice herbicide exposure, was 
established in a June 2002 rating decision.

The appellant contends that there is missing from the 
evidence on file an earlier claim of entitlement to service 
connection for lung cancer which the veteran purportedly 
filed on August 14, 2000.  It is argued that documenting the 
existence of this claim would have a bearing on the effective 
date to be assigned for the grant of service connection for 
accrued benefit purposes, and on the other issues related 
thereto.

In support of this assertion, allegations are advanced to the 
effect that the veteran met with a representative of a 
service organization in or about August 2000 for the specific 
purpose of filing a claim of entitlement to service 
connection for lung cancer following its initial diagnosis in 
June 2000.  The existence of a business card of that 
representative bearing the date and time of the alleged 
meeting is proffered as being within the appellant's 
possession.  Reference is also made to a claim for disability 
insurance filed by the veteran with Monumental Life Insurance 
Company and supporting statements from attending medical 
professionals which were filed with Monumental.

While the claims folder does not contain the proffered 
business card, a copy thereof, or any of the proffered data 
pertaining to the claim for private disability insurance, 
those records would be of slight, if any, probative value 
given that in an accrued claim, the evidence which may be 
considered is strictly limited to evidence in VA's possession 
at the time of the veteran's death.  Hence, anything not in 
VA's possession at the time of his death, and only in the 
appellant's or a private company's possession could not be 
considered.  38 U.S.C.A. § 5121.

In light of the assertions presented at a January 2005 
hearing before the undersigned, the Board finds that one 
final search of VA's records is in order to determine whether 
the asserted August 2000 claim actually was in VA's 
possession at the time of his death.

In this regard, the Board observes that in 1989, the United 
States District Court for the Northern District of California 
voided all denials of Agent Orange claims based on the 
regulations that became effective on September 25, 1985.  
Nehmer v. United States Veterans' Administration, 712 F. 
Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The district 
court later clarified its ruling, holding that the covered 
claims were those in which the disease or cause of death was 
later found to be service connected under valid VA 
regulations.  Nehmer v. United States Veterans' 
Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) 
(Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include the Vietnam veteran who has a covered 
herbicide disease, to include lung cancer.  38 C.F.R. § 
3.816(b)(1)(i),(2) (2005).  The regulation further provides 
that where a "Nehmer class member" is entitled to disability 
compensation for a covered herbicide disease, and the claim 
was pending before VA on May 3, 1989, the effective date of 
the award will be the later of the date such claim was 
received by VA or the date the disability arose.  38 C.F.R. 
§ 3.816(c)(2).  That regulation further states that a claim 
will be considered a claim for compensation for a particular 
covered herbicide disease if: (i) The claimant's application 
and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816(c)(2).  Otherwise, the effective date of 
the award is determined in accordance with 38 C.F.R. §§ 3.114 
and 3.400.  38 C.F.R. § 3.816(c)(4).

The veteran was, and the appellant is, a Nehmer class member.  
Since the initial claim of entitlement to service connection 
was filed in April 2001, that is, between May 3, 1989 and 
January 1, 2002, the effective date of the statute or 
regulation establishing a presumption of service connection 
under 38 C.F.R. § 3.307(a)(6)(ii), the effective date must be 
determined in accordance with 38 C.F.R. § 3.816.  

On the basis of the foregoing, these matters are REMANDED for 
the following actions:

1.  The RO must undertake one final 
effort to obtain any and all information 
regarding the alleged filing of a claim 
of entitlement to service connection for 
lung cancer prior to April 19, 2001.  The 
appellant vigorously argues that such a 
claim was filed in August 2000.  In this 
regard, contact should be made with the 
Washington, D.C., VA regional office for 
any claims or other records located at 
that office in light of the VA Form 21-
418, Request for Certification by the 
Social Security Administration, dated in 
May 2003 was sent to the Washington RO.

2.  The RO should notify the appellant of 
the appropriate regulations under 
38 C.F.R. § 3.816.  

3.  Thereafter, the RO must readjudicate 
the issues whether an effective date 
prior to January 1, 2002 is warranted for 
grants of service connection for lung 
cancer and for a metastatic right 
cerebellum tumor associated with lung 
cancer, and special monthly compensation 
based on housebound criteria under 
38 U.S.C.A. § 1114, all for purposes of 
accrued benefits in accordance with 
38 C.F.R. § 3.816.  Such adjudication 
must be based on all the evidence of 
record or constructively so at the time 
of death, as well as all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law.  If any 
benefit sought on appeal remains denied, 
the appellant and her agent must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response before the record 
is returned to the Board for further 
review.  

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the appellant's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

